Citation Nr: 0031912	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  98-12 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for scleroderma on a direct 
and well as secondary basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States






INTRODUCTION

The appellant served on active duty from February 1943 to 
December 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

On October 25, 1999, the Board issued a final decision 
reopening the appellant's previously denied claim of 
entitlement to service connection for scleroderma based on 
new and material evidence.


CONCLUSION OF LAW

That part of the RO's supplemental statement of the case 
issued in August 2000, which denied the claim of entitlement 
to service connection for scleroderma based on failure to 
submit new and material evidence, is vacated.  38 U.S.C.A. 
§§ 7103(a), 7104(a) (West 1991); 38 C.F.R. § 20.1100 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board issued a decision on October 25, 1999, which 
reopened the appellant's previously denied claim of service 
connection for scleroderma based on new and material 
evidence, and remanded the claim to the RO for further 
development and readjudication, ". . . upon a merits-based 
review of the evidence of record."  [Board decision, Para. 
3, pg. 7].  Following additional development as ordered by 
the Board's remand, the RO issued a supplemental statement of 
the case (SSOC) in August 2000, which again denied the 
benefits sought based on failure to submit new and material 
evidence.  The RO's decision in this SSOC is void ab initio, 
as not in accordance with the law.  For purposes of this 
appeal, Docket #98-12 917, the issue of whether new and 
material evidence sufficient to reopen this claim was finally 
decided by the Board on October 25, 1999, and as such, the RO 
had no authority to further consider or adjudicate the claim 
on the basis of new and material evidence.  See 38 U.S.C.A. 
§§ 7103(a), 7104(a) (West 1991); 38 C.F.R. § 20.1100 (2000).  
Accordingly, the RO's August 2000 SSOC must be vacated.  For 
the reasons set forth below, the Board will provide further 
instructions in the remand portion of this decision.


ORDER

The RO is directed to vacate that part of its August 2000 
SSOC with regard to the determination that new and material 
evidence had not been submitted to reopen the appealed claim 
seeking entitlement to service connection for scleroderma.


REMAND

While the delay necessitated by another remand is 
unfortunate, the U. S. Court of Appeals for Veterans Claims 
has held that the Board is responsible for entering the final 
decision on behalf of the Secretary in claims for entitlement 
to veterans' benefits, see 38 U.S.C.A. § 7104(a), and as 
such, remand instructions to the RO in an appealed case are 
neither optional nor discretionary.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Therefore, full compliance with the 
Board's remand of October 2000 [Instruction #3, pgs. 7-8] 
must be accomplished by the RO before final appellate review 
by the Board.

In connection with this matter, the RO is advised that its 
readjudication of the claim must be in accord with VA's duty-
to-assist obligation under the newly amended versions of 
38 U.S.C.A. §§ 5103A and 5107(a).  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (eliminates well-grounded claim 
requirement for all claims seeking entitlement to veterans 
benefits and provides specific statutory criteria for 
developing disability compensation claims).

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO must readjudicate the appellant's 
reopened claim of service connection for 
scleroderma with consideration given to 
all of the evidence of record.  In this 
regard, the RO should proceed to evaluate 
the claim on the merits after ensuring 
that all duty-to-assist provisions have 
been fulfilled.  For further guidance on 
the processing of this case in light of 
the changes in the law enacted by the 
VCAA, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 


- 2 -


